Citation Nr: 1208495	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-07 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for psychiatric disability, other than and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967, including eleven months in Vietnam with an artillery unit.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In an August 2011 written argument, the Veteran's representative raised a claim for the Veteran of entitlement to service connection for tinnitus.  The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's PTSD claim is a "new claim," see Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996), see also Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).  As to his claim of service connection for psychiatric disability other than PTSD, in a September 2007 notice letter, the RO informed the Veteran that he needed to submit new and material because the claim was denied by the RO in a July 1981 rating decision.  The Board, however, denied service connection for psychiatric disability in a May 1985 decision, and the RO thereafter denied service connection in a September 1994 rating decision.  In light of the defective notice, the Board has no discretion and must remand this claim so that the Veteran can be informed of the last final rating action and of the bases for the prior determination and the evidence needed to reopen these claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran is claiming on appeal entitlement to service connection for PTSD and for bilateral hearing loss.  A remand of the case as to both issues is necessary for the following reasons.

As to the Veteran's PTSD claim, service personnel records show that the Veteran served in Vietnam as a cannoneer in an artillery unit.  In response to a request to the U.S. Armed Services Center for Unit Records Research (CURR) for stressor verification information, a report on file from CURR shows that a unit history of the Veteran's artillery unit verifies that the Veteran's unit was rocked by explosions of incoming mortar rounds in December 1966.  The Veteran has also stated that his stressors including experiencing the death of a friend killed in Vietnam, which is consistent with the nature and circumstances of his Vietnam service.

Service medical records show no indication of psychiatric problems in service, however, after service beginning in 1981 the Veteran has been treated at various times of psychiatric symptomatology.  He was hospitalized in 1981 for complaints including anxiety, restlessness, insomnia, as well as chest pain and poor balance.  The discharge diagnosis was hysterical neurosis, conversion type.  

At a March 2009 VA examination the Veteran reported that his psychiatric disorder was due to exposure to stressors in service.  The Veteran reported that during service he had been exposed to combat or a war zone and to the sudden, unexpected death of someone close.  The report contains a diagnosis of schizophrenia, chronic undifferentiated by history.  The examiner opined that the Veteran had been exposed to stressors, but did not complain or have a cluster of symptoms that could be attributed to PTSD.  

Nonetheless, VA treatment records in October 2008 record that the Veteran had complaints of such psychiatric-related symptoms as nightmares of death, and loss of appetite, concentration, energy and motivation.  He also suffered flashbacks of Vietnam and seeing his friend killed.  He was anxious and had at times thoughts of hurting himself via hanging.  The evidence on file includes diagnoses of psychiatric disorder to include schizophrenia, chronic undifferentiated by history; and dysthymia.  VA treatment records contain problem lists, which includes anxiety state, not otherwise specified; residual schizophrenia, unspecified; and depression, not otherwise specified.  

Regarding the Veteran's bilateral hearing loss service connection claim, again, the service personnel records show that he served in Vietnam in an artillery unit.  He also received an award as a sharpshooter (rifles).  Both of these facts indicate that his service most likely involved exposure to loud noise over the extended period he was in Vietnam and during service generally.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

Service medical records show that the Veteran had 15/15 hearing at the time of his induction examination in January 1965.  Although 38 C.F.R. § 3.385 does not provide for determination of hearing loss disability on the basis of whispered voice testing, hearing acuity measured by whispered voice testing measured at 15/15 is considered normal.  See Smith v. Derwinski, 2 Vet. App. 137 (1992).

At his June 1967 discharge examination, audiological evaluation, pure tone thresholds, in decibels (after conversion of the data to the current ISO (ANSI) values), pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
20
--
35
LEFT
35
20
20
--
35

With audiological examinations, the threshold for normal hearing is from 0 decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, these service treatment records show that the Veteran had normal hearing at induction, and at the end of his service, he had some degree of hearing loss, though not meeting criteria for service connection under 38 C.F.R. § 3.385.  

No hearing loss as defined by VA under 38 C.F.R. § 3.385 was shown during the Veteran's active service.  Unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  However, under Hensley, service connection may still be established for hearing loss if it is shown that the current hearing loss is related to service.  The Veteran is not required to show that he met the criteria of 38 C.F.R. § 3.385 at separation if he currently has a hearing loss otherwise shown to have begun in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

VA treatment records include an August 2007 hearing consultation, which contains an audiological evaluation.  Findings from that evaluation included pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55
60
75
LEFT
55
50
70
70
70

These findings clearly show that the Veteran currently meets the criteria for bilateral hearing loss as defined under 38 C.F.R. § 3.385.

Regarding both claims, the Veteran is competent to provide a report of his continued relevant symptoms since active service, and the Board finds his statements reporting on his chronic symptoms regarding both claims to be totally credible and any examination should take that evidence into consideration in providing an opinion as to nexus.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In light of the Veteran's contentions and the state of the record, the Board finds that VA examinations are necessary to adjudicate the two claims regarding psychiatric and bilateral hearing loss disorders.  The Board observes that the Veteran has not been afforded a VA examination that provides a responsive etiological opinion on these issues, following a thorough review of the entire claims folder.  Such examinations should be accomplished on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the claims file is being returned to the RO, the file should be updated to include VA treatment records compiled since the latest VA clinical records dated in April 2009.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).   Also, the record shows that the Veteran was awarded Social Security Administration (SSA) disability benefits in 1981.  Any relevant outstanding SSA medical records associated with that award, and private treatment records outstanding should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran and his representative a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with respect to his claim of service connection for psychiatric disability other than PTSD.  The letter must inform the Veteran and his representative of the last final rating action addressing this issue and it must states the basis of the prior denial and indicate what evidence is necessary to substantiate that element or elements required to establish service connection that were found insufficient.

2.  Ask the Veteran to identify all VA and private medical providers who have treated him for any psychiatric problems or hearing loss.  After receiving this information and any necessary releases, contact the named private medical providers and obtain copies of the related medical records which are not already in the claims folder.  Take appropriate measures to request copies of any outstanding records of pertinent VA medical treatment, and all VA treatment records dated since April 2009.  

3.  Obtain any medical records at the Social Security Administration (SSA) associated with the Veteran's claim for benefits from SSA granted in 1981.

4.  Notify the Veteran that he may submit statements from him and others describing fully the onset and chronicity of psychiatric symptoms and/or hearing loss since service.  

5.  After completion of the above development, schedule the Veteran for VA special examinations to determine the nature and likely etiology of his claimed psychiatric disability and hearing loss.  The claims folder must be provided to and reviewed by each examiner in conjunction with their examination of the Veteran.  All indicated studies should be performed and all findings should be reported in detail.  In offering opinions, the respective examiners must acknowledge and discuss the Veteran's reports of a continuity of relevant symptoms since service, and any current relevant symptoms and diagnosis regarding the claimed psychiatric and hearing loss conditions.  The respective examinations should include the following.

Psychiatric Disorder examination:  For any psychiatric disorder identified, opine as to whether it is at least as likely as not related to the Veteran's service.  The examiner must specifically rule in or exclude a diagnosis of PTSD.  The examiner must acknowledge and discuss the Veteran's report as to the onset of his psychiatric symptoms and must also comment on the March 2009 VA psychiatric examination report in discussing whether PTSD and/or schizophrenia is related to or had its onset in service.  

If schizophrenia or any other psychotic disorder is diagnosed, the examiner must also opine as to whether it is at least as likely as not that the psychotic disorder, to specifically include schizophrenia, had its onset in service or within one year of the Veteran's discharge from active duty.

Hearing Loss Examination:  Schedule the Veteran for a VA audiology examination, to determine the nature, extent, onset and etiology of any hearing loss.  The examiner should elicit from the Veteran a history of bilateral hearing loss symptoms since during service.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

For any right and/or left hearing loss disability as defined under 38 C.F.R. § 3.385 (when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent), the examiner should provide a medical opinion as to whether it is at least as likely as not that such hearing loss had an onset in service or is causally related to military service, to include injury due to loud noise exposure experienced therein.  In offering this impression, the examiner must acknowledge and discuss the Veteran's report as to the onset of his hearing problems.

Regarding the basis for that opinion, the examiner must comment on the likelihood that the likely multiple incidents of loud noises experienced during service including from duties associated with weapons fire including as cannoneer in an artillery unit in Vietnam, resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the military service noise exposure, then the examiner should comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.  

For each examination, all findings and conclusions, and the rationale for all opinions expressed by each examiner should be provided in a legible report. 

6.  Then readjudicate the claims of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD; to service connection for PTSD; and to service connection for bilateral hearing loss.  In readjudicating the Veteran's PTSD claim, in light of his Vietnam service, the RO must consider the recent amendment to 38 C.F.R. § 3.304(f).  If a claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

